Title: Table of Revised Postal Rates, [1764]
From: Franklin, Benjamin
To: 


On Sept. 21, 1764, Franklin and Foxcroft recommended that the proposed new postal act change the schedule of rates between colonial offices from one based chiefly on a few specified places to one stated in general terms of mileage alone, thereby eliminating several inconsistencies resulting from the earlier method. The postmasters general adopted this recommendation, and the clause in the new bill making the change was certainly one of those Todd showed to Franklin about December 24. In brief, the bill (which was enacted without change in this particular on May 10, 1765, as 5 Geo. III, c. 25) specified that a single-sheet letter going not more than 60 miles should pay 4d.; one going between 60 and 100 miles, 6d.; between 100 and 200 miles, 8d.; and any letter going more than 200 miles should pay another 2d. for each additional 100 miles or fraction thereof.
Either in September, when Franklin and Foxcroft were drafting their recommendations, or in December, after Franklin’s interview with Todd, Franklin prepared this table. Since the draft is undated, one cannot state with certainty which was the occasion; hence it is placed here with other undated documents of the year 1764.
The post offices listed here are the only ones specifically mentioned in the act of 1710, and the rates of postage prescribed in that act for letters between New York and each of the other offices are shown in one column in pence sterling. The next column shows what the rates would be under the proposed bill when determined by the mileages given in an earlier column. Since the rates shown are only those between New York and the few offices mentioned in 1710, this is far from being a complete list of postal rates under the new law. For mail between any two places mentioned which would have to pass through New York, however, it is possible to determine the rate after adding together the two mileages. Thus, a letter between Boston and Philadelphia, said to travel a total of 366 miles, which would pay 1s. 9d. under the old act, would now pay only 1s. 4d. (6d. plus 10d.), a reduction of not quite one-fourth.
 
Table of the Distances of Places, and Rates of Postage in North America, showing the Changes propos’d to be made by the New Act.



Places
  Distances in Statute Miles
  Postage by thepresent Act
  Postage propos’dby the New Act
  Difference


From New York 
to Perth Amboy
   30
   6
   4
  abated 2d. which is
  1/3



to Bridlington
   80
   6
   6
  No Change



to New London
  150
   9
   8
  abated 1d. which is
  1/9



to Philadelphia
   96
   9
   6
  abated 3d.
  1/3



to Newport
  196
  12
   8
  abated 4d.
  1/3



to Boston
  270
  12
  10
abated 2d.
1/6



to Portsmouth
  330
  12
  12
No Change



to Annapolis
  240
  12
  10
abated 2d.
1/6



to Salem
  290
  15
  10
abated 5d.
1/3



to Ipswich
  300
  15
  10
abated 5d.
1/3



to Piscataqua
  330
  15
  12
abated 3d.
1/5 



to Williamsburgh
  411
  15
  14
abated 1d.
1/15



to Charlestown
  856
  18
  22
added 4d.





  Note; That Portsmouth is at Piscataqua and the chief Office there and it was an Error in the old Act to give them different Postages; and a lower Postage from New York to Portsmouth, than to Salem and Ipswich, which are nearer the one by 40 and the other by 30 Miles.
  
    
       
      1:0
      
    
    
      
      1:3
      
    
    
      See Douglas
      1:6
      1:10
    
  
  Endorsed: Post Office Changes of Rates
[Also on this page:] of the Kindness I met with in that Country and the happy Hours I spent in their Conversation.
